United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-30797
                        Conference Calendar


THOMAS E. LITTLE,

                                          Petitioner-Appellant,

versus

U.S. PAROLE COMMISSION; JOSEPH HARO,

                                          Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-565
                        - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas E. Little, federal prisoner no. 07142-018, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

for failure to exhaust administrative remedies.

     Federal prisoners must exhaust “administrative remedies

before seeking habeas relief in federal court under 28 U.S.C.

§ 2241.”   Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).      We

review the dismissal of a § 2241 petition for failure to exhaust

under the abuse-of-discretion standard.    Id.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30797
                                -2-

     Little contends that he exhausted his administrative

remedies by filing an appeal with the National Appeals Board

“right after” he filed his habeas petition, even though there has

been no ruling on that appeal.   Even if Little filed an appeal,

there is no indication that it has been ruled on so that the

administrative process is complete.   Moreover, Little does not

show that completion of the administrative-remedy process would

be so futile as to warrant a waiver of the exhaustion

requirement.   The district court did not abuse its discretion by

dismissing Little’s petition without prejudice.   Accordingly, the

district court’s judgment is AFFIRMED.

     Little also moves for an expedited ruling on his appeal or

for bond pending appeal.   The motions are DENIED.

     JUDGMENT AFFIRMED; MOTIONS DENIED.